EXHIBIT 10.20

RELEASE AND SETTLEMENT AGREEMENT

THIS RELEASE AND SETTLEMENT AGREEMENT (the "Settlement Agreement") is made and
entered into this 29th day of September 2004 (the "Settlement Effective Date"),
by and between Corio, Inc. ("Corio") and Avaya Inc. ("Avaya"). These
above-referenced parties are sometimes referred to herein collectively as the
"Parties."

RECITALS

WHEREAS, Qwest Cyber.Solutions LLC ("QCS") and Expanets, Inc. ("Expanets")
originally entered into an Application Services Agreement, ASA-180, on February
14, 2001 (such agreement, including all amendments, schedules and change orders
related thereto, referred to herein as the "ASA");



WHEREAS, QCS assigned its rights and certain obligations under the ASA to Corio,
and Corio assumed those rights and certain obligations of QCS, pursuant to the
consummation of the asset purchase contemplated in the Asset Purchase Agreement
by and between QCS and Corio dated as of August 1, 2002;



WHEREAS, Expanets assigned certain rights and obligations under the ASA to
Avaya, and Avaya assumed certain rights and obligations of Expanets, pursuant to
the consummation of the asset purchase (the "Asset Purchase") contemplated in
the Asset Purchase and Sale Agreement by and among Expanets and various Expanets
affiliates and Avaya dated as of October 29, 2003;



WHEREAS, after the Asset Purchase, Avaya no longer required the services under
the ASA, and provided Corio notice of its intent to terminate the ASA on March
31, 2004, such termination to be effective July 29, 2004;



WHEREAS, certain disputes have arisen between Avaya and Corio related to amounts
Corio claimed were owed by Avaya under the ASA;



WHEREAS, the Parties desire to enter into this Settlement Agreement to amicably
settle in a good faith fashion any and all disputes or potential disputes
between the parties related to the ASA through the Settlement Effective Date
(these claims to be settled by this Settlement Agreement shall collectively be
referred to herein as the "Settlement Claims").



NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereby agree as follows:

AGREEMENT

Payment. As consideration for the mutual promises and covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by the Parties, Avaya hereby agrees to pay Corio a total
of $2,600,000, as follows: (1) $1,300,000 for receipt by Corio by September 30,
2004 and (2) $1,300,000 for receipt by Corio between October 4 and October 8,
2004 (both payments discussed in (1) and (2) are referred to herein as the
"Payments"). Avaya acknowledges and agrees that the receipt of the Payments in a
timely fashion as required in (1) and (2) is important and any failure of Avaya
to make the Payments according to the terms specified in (1) and (2) will result
in Corio's release in Section B to be null and void. Avaya agrees to make the
Payment to Corio via wire transfer per the following wire transfer instructions:

ABA# 121-000-248
Wells Fargo Palo Alto RCBO
400 Hamilton Avenue
Palo Alto, CA 94301
Corio, Inc.
Account# 40000-58727

Mutual General Release. Except for the Parties' respective obligations hereunder
and except as stated otherwise herein, and for, and in further consideration of,
the mutual promises and covenants contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the Parties, Avaya and Corio, for themselves and their agents, successors and
assigns, do hereby and forever release and discharge each other and their
respective subsidiaries, parents, affiliates, officers, directors, shareholders,
employees, agents, attorneys, successors and assigns, of and from any and all
manner of claims, counterclaims, defenses, demands, actions, causes of action,
lawsuits, debts, sums of money, assets or other consideration, promises or
damages whatsoever, in law or in equity, from the beginning of time through the
Settlement Effective Date, whether heretofore asserted or not, related to the
Settlement Claims. The Parties agree that the ASA is terminated effective July
29, 2004 and, except as stated herein, neither of the parties shall have any
further obligations thereunder. Notwithstanding the foregoing, the parties agree
that this Agreement shall not impact any provisions in the ASA that are intended
to survive expiration or termination of the ASA. The Parties acknowledge that
they are familiar with the provisions of Section 1542 of the California Civil
Code, which provides: "A general release does not extend to claims which the
creditor does not know or suspect to exist in his favor at the time of executing
the release, which if known by him must have materially affected his settlement
with the debtor." Both Parties, being aware of the foregoing code section, agree
to expressly waive any rights they may have thereunder, as well as any other
statute or common law principles of similar effect.

Withdrawal of Proof Claim(s) and Indemnification. On or before September 30,
2004, Corio hereby agrees to withdraw in their entirety and with prejudice any
Proof of Claim against NetExit of North America, LLC ("NetExit"), in case number
04-11333 (CGC) relating to NetExit's bankruptcy claim filed in the United States
Bankruptcy Court, District of Delaware, entitled In re: NetExit, Ic. f/k/a
Expanets, Inc., et al. Corio understands that if it fails to withdraw such
claim(s) as described herein, it shall be liable to Avaya for any amounts paid
pursuant to this settlement plus any and all costs, including reasonable
attorneys' fees incurred by Avaya as a result of Corio's failure to so withdraw
the claim(s), but all other provisions of this Agreement shall remain in effect.
Further, in the event Corio does not withdraw any Proof of Claim as set forth
herein, it agrees to indemnify and defend Avaya in full, at Corio's cost and
expense, and to hold Avaya harmless for, any third party lawsuit in bankruptcy
by NetExit against Avaya based on, and directly resulting from, Corio's claims
in bankruptcy versus NetExit related to the ASA ("NetExit Claims"). Should
NetExit sue Avaya or demand indemnification regarding the NetExit Claims
pursuant to this Section C, Avaya agrees to provide Corio notice of such action
within five (5) business days; notwithstanding the foregoing, Corio understands
and acknowledges that Avaya has already received a request for indemnification
by NetExit relating to the above-reference bankruptcy matter, which notice it
has provided to Corio, and which Corio agrees is covered by the terms of this
Section C. If Avaya seeks defense or indemnification from Corio pursuant to this
Section C, Avaya shall tender its request for defense or indemnification at the
same time it notifies Corio of any lawsuit brought against Avaya by Expanets. If
Avaya exercises its right to indemnification pursuant to this Section C, Corio
shall have the right to select counsel and direct the defense of the matter (and
make decisions regarding settlement), provided Corio meets in full its
indemnification obligations stated in this Section C.

Warranties and Representations. Each party hereby represents, warrants and
covenants to the other that (a) the representing party has full power and
authority, including any and all necessary shareholder, corporate and
governmental approvals and authorizations to enter into this Settlement
Agreement and to perform its obligations hereunder; (b) the representing party's
execution and delivery of this Settlement Agreement and performance of its
obligations hereunder do not, and will not, violate any law or result in a
breach of, or default under, or result in the termination of, any contract,
agreement or understanding to which such representing party is a party; (c) the
representing party shall comply with all applicable governmental statutes, laws,
rules, regulations, ordinances, codes, directives, and orders (whether federal,
state municipal or otherwise, each, a "Law") and is solely responsible for the
compliance with all such Laws arising out of or relating to its obligations
under this Settlement Agreement; and (d) neither Party, as of the Settlement
Effective Date, has any current actual knowledge of any existing breaches of the
ASA except for the claims expressly addressed or discussed herein or discussed
by the Parties up to the Settlement Effective Date.

Confidentiality. The Parties agree that they will not reveal the terms and
provisions of this Settlement Agreement to third parties except: (1) with the
written permission of the other party; (2) to the extent necessary to comply
with a valid order of a court of competent jurisdiction, in which event the
disclosing party shall so notify the other party as promptly as practicable
(and, if possible, prior to making any disclosure) and shall seek confidential
treatment of such information, or in connection with any arbitration proceeding;
(3) as part of its normal reporting or review procedure to its auditors or its
attorneys; (4) as may be required pursuant to securities laws, in the disclosing
party's reasonable discretion; or (5) in order to enforce any of its rights
pursuant to this Settlement Agreement.

No Admission. Neither this Settlement Agreement nor any discussions or
proceedings relating to the settlement is to be considered, interpreted or
construed as an admission or acknowledgement by any party of the liability or
fault on the part of any party to this Settlement Agreement, nor the validity or
amount of any claim.

Enforcement. If any party to this Settlement Agreement files an action to
enforce any terms herein, the prevailing party shall be entitled to recover
reasonable attorneys' fees and costs in full.

Invalid Provisions. If any provision of this Settlement Agreement is held to be
illegal, invalid or unenforceable under any present or future laws, such
provision shall be fully severable, and the remaining provisions shall
constitute the Parties' agreement.

Counterpart Execution. This Settlement Agreement may be signed in multiple
counterparts and each counterpart when taken with the other executed counterpart
shall constitute a binding agreement between the Parties executed as of the date
first written above.

Facsimile Execution. The Parties may exchange executed counterparts of this
Settlement Agreement via facsimile and facsimile copies shall be fully effective
as originals.

Amendment. This Settlement Agreement may be amended, modified or terminated only
by a written instrument executed by an authorized representative of the Parties
to the Settlement Agreement.

Governing Law. This Settlement Agreement shall be interpreted in accordance with
the laws of the State of Delaware.

Dispute Resolution. The parties agree to mediate any dispute that arises under
this Settlement Agreement within thirty days written notice of the dispute, with
the details of the mediation to be agreed upon by the Parties in good faith.
Should mediation fail, each of the parties shall have the right to bring any
action to enforce this agreement in the appropriate jurisdiction in the party's
discretion.

Waiver of Jury. The parties acknowledge that any lawsuit to resolve disputes
under the Settlement Agreement shall be tried to the court. THE PARTIES
EXPRESSLY WAIVE ANY RIGHT TO TRY SUCH A DISPUTE BEFORE A JURY.

Survivability. The rights and obligations that, by their terms or nature, extend
beyond the execution of this Settlement Agreement shall survive the execution of
this Settlement Agreement and continue in full force and effect thereafter.



Entire Agreement. This Settlement Agreement represents the entire agreement
between the Parties with respect to the subject matter hereof and supersedes all
previous understandings, commitments or representations with respect to the
subject matter hereof as of the Settlement Effective Date.

No Mistake of Fact. The Parties agree and acknowledge that this Settlement
Agreement shall not be subject to any claim of mistake of fact. The terms of
this Settlement Agreement are contractual and not a mere recital, and merge all
prior discussions, agreements, and transactions of all kinds pertaining to the
matters discussed in this Settlement Agreement.

Settlement Agreement Jointly Drafted. The Parties agree that this Settlement
Agreement shall not be construed against any Party to the Agreement on the
grounds that such Party drafted it, but shall be construed as if all Parties
jointly prepared it, and any uncertainty or ambiguity shall not on that ground
be interpreted against any one Party.



Advice of Counsel Obtained. The Parties each have obtained the advice of legal
counsel prior to executing this Settlement Agreement. The Parties each enter
into this Settlement Agreement freely and voluntarily and with a full
understanding of its terms and significance.

No Waiver. The failure of any Party hereto at any time to require performance of
any provisions hereof shall in no manner affect the right to enforce the same.
No waiver by any Party hereto of any condition, or the breach of any term,
provision, warranty, representation, agreement or covenant contained in this
Settlement Agreement, whether by conduct or otherwise, in any one or more
instances shall be deemed or construed as a further or continuing waiver of any
such condition or breach or a waiver of any other condition or of the breach of
any other term, provision, warranty, representation, agreement or covenant
herein contained.



Authority to Execute Settlement Agreement. Each person executing this Settlement
Agreement represents, warrants and covenants that he / she has the full right
and authority to enter into it on behalf of the Party hereto on whose behalf
such execution is made, and has the full right and authority to fully bind said
Party to the terms and obligations of this Settlement Agreement; and that the
Party has not heretofore assigned, encumbered or in any other manner transferred
to any person or entity all or any portion of the claims released by this
Settlement Agreement.



Additional Documents. Each of the Parties to this Settlement Agreement further
agrees to execute and deliver any further documents that may be required to
effectuate and/or carry out its terms.



Binding Effect. The Settlement Agreement shall be binding upon and shall inure
to the benefit of the Parties hereto and their respective legal representatives,
heirs, successors and assigns. No assignment or transfer or rights and
obligations hereunder shall be made except with the prior written consent of the
Parties hereto. Other than as explicitly set forth in this Settlement Agreement,
nothing in this Settlement Agreement is intended to, or does, create any rights
in third parties.



Notices. Except as otherwise provided herein, all notices, communications,
demands, or deliveries required by this Settlement Agreement shall be given or
made in writing, shall specify the section of this Settlement Agreement pursuant
to which it is given, shall be given by hand delivery or recognized overnight
courier, and shall be addressed to the Parties as set forth below. Such notices
shall be deemed to have been given on the date delivered if delivered by hand
delivery or two days after being deposited with an overnight courier with
postage prepaid. The addresses and requirements for notice and copies are as
follows:

Notice To Corio:

Corio, Inc.
959 Skyway Road, Suite 100
San Carlos, CA 94070
Attn: (1) CEO and (2) General Counsel

Notice To Avaya:

Avaya Inc.
211 Mt. Airy Road
Basking Ridge, New Jersey -7920
Attn: Vice President, Law, Labor, Employment, Benefits and Litigation

The above addresses may be changed at any time by giving thirty (30) days prior
written notice.

EXECUTED as of the date first written above.

Corio, Inc.



 

_/s/ George Kadifa_______________________________
George Kadifa
Chief Executive Officer





Avaya Inc.



 

_/s/ Garry McGuire______________________________
Garry K. McGuire
Chief Financial Officer and Senior Vice President, Corporate Development

[Signature Page to Release and Settlement Agreement]




--------------------------------------------------------------------------------


